Opinion issued August 1, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00701-CV
____________

IN RE JEROME L. PERLOW AND QUALITY TABLE LINEN, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators, Jerome L. Perlow and Quality Table Linen, Inc., have filed a petition
for writ of mandamus complaining of Judge Christopher’s
 July 18, 2005 order,
compelling production of certain documents relators contend are irrelevant and
contain proprietary information. 
          We deny the petition for writ of mandamus and overrule the motion for
temporary relief.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Jennings.